Citation Nr: 1646293	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to August 1981, November 1990 to May 1991, and from February 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2012, the Veteran testified before a Veterans Law Judge who has retired.  A transcript of the hearing is associated with the claims file.  The Veteran was given an opportunity to elect to have another hearing before a different VLJ but he declined to have another hearing.  See August 2016 statement from the Veteran.  Accordingly, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.  

In October 2013, the Board remanded this appeal for additional evidentiary development.  All requested development was conducted and the appeal has been returned for further consideration.  Unfortunately, for reasons discussed below, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher disability rating for his service-connected PTSD.  

The Veteran was last afforded a VA examination in June 2011, which revealed that he exhibited mild to moderate psychiatric symptoms that the examiner stated would not interfere with his ability to maintain gainful employment.  

The evidence of record suggests that the Veteran's PTSD may have increased in severity since the last VA examination was conducted.  Indeed, the evidentiary record contains VA treatment records dated from May 2005 to May 2014 which document individual therapy the Veteran has received nearly every month for his PTSD over the course of the appeal.  

Notably, while the VA treatment records reflect that the Veteran has consistently experienced difficulty sleeping and fluctuations in mood throughout the appeal period, the evidence dated since August 2010 and thereafter reflects that the Veteran has also manifested serious symptoms not noted during the last VA examination.  Specifically, the Veteran has variously endorsed symptoms, including episodes of anger and rage, paranoid delusions, impaired judgement and insight, and suicidal thoughts.  See VA outpatient treatment records dated August and December 2010, January and February 2012, February and May 2013, and January 2014.  

Given the evidence suggesting that the Veteran's PTSD has increased in severity since he was last afforded a VA examination more than six years ago, the Board finds the Veteran should be afforded an updated examination to determine the current severity of the Veteran's disability.  

On remand, the AOJ should also obtain all VA treatment records dated from January 2014 to the present, as those records likely contain information and evidence regarding the current nature of the Veteran's psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA outpatient treatment records dated from January 2014 to the present.  

2. Provide the Veteran with a VA examination to determine the nature and severity of the Veteran's service-connected PTSD.  

3. Readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

